SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Earliest Event Reported August 15, 2011 Environmental Tectonics Corporation (Exact name of registrant as specified in its charter) Pennsylvania (State or other jurisdiction of incorporation of organization) 1-10655 23-1714256 (Commission File Number) (IRS Employer Identification Number) County Line Industrial Park Southampton, Pennsylvania (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (215) 355-9100 Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On August 15, 2011, the Board of Directors of Environmental Tectonics Corporation (the “Company”) elected Roger Colley to the Company’s Board of Directors. The Board has determined that Mr. Colley is independent under applicable laws and regulations.Mr. Colley will serve as Chair of the Company’s Audit Committee and as a member of the Compensation Committee. There is no arrangement or understanding between Mr. Colley and any other person pursuant to which Mr. Colley was elected as a director, and there are no related party transactions involving Mr. Colley. Mr. Colley will receive compensation for his service as a non-employee director pursuant to the Company’s director compensation policy which is set forth in the Company’s Proxy Statement filed on June 21, 2011. A copy of the press release of the Company announcing Mr. Colley’s election is attached as Exhibit 99.1 and is incorporated herein by reference. Item9.01. Financial Statements and Exhibits. (d)Exhibits. The following exhibits are furnished or filed in accordance with Item601 of RegulationS-K: Press of the Company announcing the election of Roger Colley to the Board of Directors of Environmental Tectonics Corporation 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. ENVIRONMENTAL TECTONICS CORPORATION Registrant Date:August 16, 2011 By: /s/ Robert L. Laurent Robert L. Laurent Chief Financial Officer
